            Case 1:20-mc-91516-LTS Document 1 Filed 10/08/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                      )
IN RE: NONJUDICIAL FORFEITURE                         )       MBD. No. 20-mc-
PROCEEDING                                            )
                                                      )

                ASSENTED-TO MOTION TO EXTEND DEADLINE
       FOR THE UNITED STATES TO FILE CIVIL FORFEITURE COMPLAINT

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, with the assent of the only person to identify themselves as a

Claimant to date, pursuant to 18 U.S.C. § 983(a)(3)(A), respectfully requests an extension of time

to file a civil forfeiture complaint against the following seized property:

       a.      $6,000 in United States currency seized from Moses Cabral on June 16, 2020 (the
               “Currency).

       The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) seized the Currency

and commenced administrative forfeiture proceedings. On or about July 21, 2020, the ATF

received a claim for the Currency from Moses Cabral, through one of his attorneys, Ian Stearns, at

Goodwin Proctor LLP. No other claims were submitted. On or about July 23, 2020, the United

States received copies of this claim from the ATF, and pursuant to 18 U.S.C. § 983(a)(3), a civil

forfeiture complaint must be filed against the Currency within 90 days after the claim was filed in

administrative proceedings. Therefore the civil forfeiture complaint should be filed on or before

October 19, 2020.

       Pursuant to 18 U.S.C. § 983(a)(3)(A), the Court may extend the time to file a civil forfeiture

action upon agreement of the parties. The Parties are in agreement and respectfully request the

Court grant an extension of the civil forfeiture complaint deadline for an additional 90 days.
          Case 1:20-mc-91516-LTS Document 1 Filed 10/08/20 Page 2 of 2



       WHEREFORE, the United States respectfully requests that it be permitted to file the civil

forfeiture complaint on or before January 17, 2021.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                              By:      /s/ Carol E. Head
                                                      CAROL E. HEAD
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
Dated: October 8, 2020                                Carol.Head@usdoj.gov




                                 CERTIFICATE OF SERVICE

        I, Carol E. Head, Assistant United State Attorney, certify that the foregoing motion, filed
through the Electronic Case Filing system, will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing, and sent via email to Attorney David J. Apfel.


                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: October 8, 2020                                Assistant United States Attorney




                                                 2
